Citation Nr: 1440959	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-47 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for service-connected right knee arthritis with chondromalacia patella (right knee disability).

2.  Entitlement to service connection for left knee degenerative joint disease (DJD), secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs St. Petersburg, Florida Regional Office (RO).

In April 2014, the Veteran and the Veteran's spouse testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's "virtual" file.  At the hearing, the Veteran submitted additional evidence to the VLJ and waived RO consideration of such evidence pursuant to 38 C.F.R. 20.1304(4). 

This appeal was processed using the "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination evaluating the severity of the Veteran's right knee disability is dated December 2009.  In addition to the exam being more than 4 years old, the VA exam reflects that the Veteran had no instability at that time, which the Veteran flatly denies.  Therefore, a new VA examination is warranted to evaluate the current severity of the Veteran's right knee disability.

With respect to the left knee disability claim, in December 2009, the VA examiner opined that the left knee disability was less likely as not caused by or a result of the Veteran's service-connected right knee disability, but noted that it was possible his left knee symptoms could have been aggravated by the increased weight on that limb caused by compensating for the right knee disability.  Subsequently, in February 2011, the VA examiner provided an addendum opinion stating it was difficult to provide an opinion, without mere speculation, as to the natural progression of the left knee disability and, therefore, could not assume the left knee disability was aggravated by the right knee disability.

Because of the conflicting statements, the Veteran should be afforded a new VA examination to more thoroughly evaluate the left knee disability claim and obtain a medical opinion as to whether or not the Veteran's left knee disability was either caused by or aggravated by the service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA joints examination to evaluate the current severity of the Veteran's right and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

Based on the examination and review of the virtual claims file, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current left knee disability was caused by or aggravated (worsened) by his service-connected right knee disability.

A complete rationale for all opinions expressed should be provided.  

2. The RO should ensure that all requested development is completed and then readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



